Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FRY et al. (US 2015/0171632 A1, hereinafter FRY).

    PNG
    media_image1.png
    887
    445
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    543
    830
    media_image2.png
    Greyscale

As per claim 1, FRY discloses a portable power supply, comprising: 
an input for receiving power from an external power supply (See Figs.1 and 13, Items#16, disclose power supply input); 
an output for providing power to a coupled corded power tool (See Fig.13, Item#202, discloses an AC output for providing power to a device requiring AC power such as a power tool); 
a charging circuit (See Fig.13, Items#242, disclose s charging circuit); 
at least two interfaces, each interface for mating and coupling with a battery pack and including a terminal block assembly including a plurality of terminals configured to mate with a corresponding plurality of terminals of the battery pack (See Fig.3, Items#86 and 90, and Par.37, disclose a plurality of interfaces for charging two battery packs); 
a first circuit coupled to the input and the at least two interfaces for providing charging power to the battery packs (See Fig.13, Item#222 and 242 and Par.51, discloses “The transformer 238 also provides the DC power to the first charging circuit 242 to charge the battery packs 86, 90.”); and 


As per claim 6, FRY discloses a method of charging and discharging a plurality of battery packs, comprising the steps of: 
providing an input for receiving power from an external power supply (See Figs.1 and 13, Items#16, disclose power supply input); 
providing an output for providing power to a coupled corded power tool; providing a charging circuit (See Fig.13, Item#202, discloses an AC output for providing power to a device requiring AC power such as a power tool); 
providing at least two interfaces, each interface for mating and coupling with a battery pack and including a terminal block assembly including a plurality of terminals configured to mate with a corresponding plurality of terminals of the battery pack (See Fig.13, Item#222 and 242 and Par.51, discloses “The transformer 238 also provides the DC power to the first charging circuit 242 to charge the battery packs 86, 90.”); 
providing a first circuit coupled to the input and the at least two interfaces for providing charging power to the battery packs (See Fig.13, Item#242 and Par.51, discloses “The transformer 238 also provides the DC power to the first charging circuit 242 to charge the battery packs 86, 90.”); and 
providing a second circuit, different than the first circuit, coupled to the output and the at least two interfaces for providing discharging power to a corded power tool (See Fig.13, 

As per claims 2-4 and 7-10, FRY discloses the portable power supply, as recited in claim 1 as discussed above, wherein the first circuit couples the at least two interfaces to the charging circuit in parallel (See Fig.13, Item#242, discloses a charging circuit charging both battery packs in parallel) and the second circuit couples the at least two interfaces to the output in series (Item#246, discloses an inverter and Par.81, discloses the inverter can receive output from batteries connected in series or in parallel).

As per claim 5, FRY discloses the portable power supply, as recited in claim 1 as discussed above, wherein the terminal block assembly further comprises a terminal block holding the plurality of terminals (See Fig.1, Item#18, discloses 16, disclose a plurality of terminals) and a printed circuit board coupled to the terminal block and the plurality of terminals (See Fig.13, Item#234, 242, 250, disclose a circuit board comprising control elements).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED H OMAR/            Examiner, Art Unit 2859 

/EDWARD TSO/            Primary Examiner, Art Unit 2859